___________

                                        No. 95-2897
                                        ___________

United States of America,                      *
                                               *
               Appellee,                       *
                                               *   Appeal from the United States
     v.                                        *   District Court for the
                                               *   Eastern District of Arkansas.
Michael Anthony Williams,                      *
                                               *         [UNPUBLISHED]
               Appellant.                      *


                                        ___________

                        Submitted:      August 20, 1996

                              Filed:    August 28, 1996
                                        ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     A       jury   found   Michael    A.   Williams   guilty   of   being   a   felon   in
possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).
Williams appeals, asserting that the district court1 erred in denying his
motion to suppress the weapons seized at the time of his arrest and in
denying his motion for a mistrial.            We affirm.


     Reviewing de novo, we conclude that the arresting officers had a
reasonable, articulable suspicion justifying an investigatory stop, based
on details supplied by an anonymous caller and corroborated by police.                   See
Ornelas v. United States, 116 S. Ct. 1657, 1663 (1996) (standard of
review).      The caller supplied police




         1
       The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas, adopting the report and
recommendations of the Honorable Jerry W. Cavaneau, United States
Magistrate Judge for the Eastern District of Arkansas.
with specific details suggesting firsthand knowledge--a description of the
scene, a description of the car allegedly containing the weapons, and the
exact street address--all of which were corroborated by the officers' own
observations upon arrival at the scene.   See United States v. Cox, 942 F.2d
1282, 1284-85 (8th Cir. 1991) (stop justified where police found specific
vehicle at certain location as relayed by anonymous informant), cert.
denied, 503 U.S. 921 (1992).


     We also conclude the subsequent seizure of the weapons from the trunk
of the car after Williams denied ownership of the car and told an officer
he could search it was justified.   See United States v. Thompkins, 998 F.2d
629, 632-33 (8th Cir. 1993).   Although Williams contended that he did not
make such statements, the district court was entitled to credit the
officer's version of the events over Williams's testimony.       See United
States v. Adipietro, 983 F.2d 1468, 1472 (8th Cir. 1993) (district court's
findings on witness credibility are virtually unassailable on appeal).


     We reject Williams's final contention that the district court abused
its discretion in denying his motion for a mistrial based on a comment in
government counsel's closing argument, regarding how to prove "knowledge"
when, among other things, there is no confession.          We conclude the
statement in context did not manifest an improper intent to comment on
Williams's failure to testify and that the jury would not necessarily take
it to be such a comment.   See Parkus v. Delo, 33 F.3d 933, 940-41 (8th Cir.
1994); United States v. Hale, 1 F.3d 691, 694 (8th Cir. 1993) (standard of
review).   Moreover, the district court instructed the jury, immediately
following the closing arguments, that the fact that Williams did not
testify must not be considered or even discussed in arriving at a verdict.
Cf. United States v. Biondo, 483 F.2d 635, 644-45 (8th Cir. 1973) (even if
court construed prosecutor's statement to refer in any way to defendant's
failure to testify,




                                    -2-
indirectness of comment combined with specific instruction to jury rendered
it harmless error), cert. denied, 415 U.S. 947 (1974).           Because the
prosecutor's remarks were directed towards explaining how, absent direct
evidence, to determine whether a defendant acts with knowledge, and were
not an attack on Williams's post-arrest silence, Williams does not advance
his position by relying on Doyle v. Ohio, 426 U.S. 610 (1976).    See id. at
618 (explaining that Miranda warnings carry an implicit assurance that
post-arrest silence will not be penalized).


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -3-